Exhibit 10.1

 

SECOND AMENDMENT

TO

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of June 29, 2016, is between Mines Management, Inc., an
Idaho corporation (the “Company”), and Glenn M. Dobbs (“Executive”).

 

W I T N E S S E T H  T H A T

 

WHEREAS, Executive and the Company are party to that certain Amended and
Restated Employment Agreement, dated as of December 28, 2011, as amended on
May 23, 2016 (the “Employment Agreement”), pursuant to which Executive is
employed by the Company;

 

WHEREAS, the Company, Hecla Mining Company, a Delaware corporation (“Hecla”),
and HL Idaho Corp., an Idaho corporation and wholly-owned subsidiary of Hecla
(“Merger Sub”), have entered into an Agreement and Plan of Merger, dated as of
May 23, 2016 (as it may be amended from time to time, the “Merger Agreement”)
pursuant to which Merger Sub will merge with and into the Company with the
Company surviving the merger as a wholly-owned subsidiary of Hecla (the
“Merger”);

 

WHEREAS, the closing of the Merger (the “Closing”) will result in a change in
control of the Company, potentially triggering certain payments and benefits to
Executive, which payments and benefits may be subject to Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and which may result in
certain 280G-related gross-up benefits pursuant to the terms and conditions of
the Employment Agreement;

 

WHEREAS, Executive and the Company wish to amend the Employment Agreement to
eliminate any 280G gross-up benefits that may otherwise be payable as a result
of the Closing of the Merger and instead provide for Executive to receive
payments only up to the maximum amount permitted without triggering adverse tax
consequences under Code Sections 280G and its companion Code provisions; and

 

WHEREAS, Section 19 of the Employment Agreement permits the parties to amend the
Employment Agreement by written instrument, and Employee and the Company now
wish to amend the Employment Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter contained, the parties hereto agree as follows.

 

1

--------------------------------------------------------------------------------


 

AMENDMENT

 

1.             Section 8 of the Employment Agreement is hereby amended,
effective immediately prior to and contingent upon the Closing of the Merger, by
deleting the entirety of Section 8 and replacing it with the following:

 

“Section 8.         280G Cutback.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to the provision of this Section 8
(a “Payment”)) would cause Executive to be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Executive shall be required to
reduce the amount of Payments to which he would otherwise be entitled to receive
by the minimum amount necessary such that no portion of the Payments would be
subject to the Excise Tax.  The reduction shall be accomplished by first
reducing any continuation of health benefits provided by
Section 7(c)(ii) hereof, and then by reducing any severance to which Executive
may be entitled.  All determinations required to be made, including the amount
of any required cutback, shall be made by a nationally recognized certified
public accounting firm selected by the Company (the “Accounting Firm”).  The
Accounting firm shall provide detailed supporting calculations both to the
Company and to the Executive as soon as reasonably practicable upon completion
of such calculations.  All fees and expenses of the Accounting Firm shall be
borne solely by the Company.”

 

2.             In the event the Merger Agreement is terminated for any reason
without consummation of the Merger, this Amendment shall be null and void.

 

3.             Except for the above amendments, the Employment Agreement shall
be unamended and shall continue in full force and effect.

 

4.             This Amendment may be executed in counterparts.

 

[Remainder of Page Intentionally Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  the parties have executed this Amendment as of the day and
year first above written.

 

 

MINES MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Nicole Altenburg

 

Name: Nicole Altenburg

 

Title: Principal Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Glenn M. Dobbs

 

Glenn M. Dobbs

 

3

--------------------------------------------------------------------------------